IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SEAN AUSTIN,                                   : No. 62 EM 2020
                                               :
                    Petitioner                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
ERIC FEDER, OFFICER OF JUDICIAL                :
RECORDS AND LAWRANCE [SIC] S.                  :
KRASNER, PHILA. DISTRICT ATTORNEY,             :
                                               :
                    Respondents                :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Civil Action - Mandamus” is DENIED.